Citation Nr: 1755398	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and sleep apnea.

3.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 17, 2008, and in excess of 50 percent thereafter.  

4.  Entitlement to an evaluation in excess of 20 percent for residuals of inactive prostate cancer prior to May 9, 2013, and in excess of 40 percent thereafter.  

5.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD).  

6.  Entitlement to an initial evaluation in excess of 10 percent for diverticulitis with lymphocytic colitis.

7.  Entitlement to an evaluation in excess of 10 percent for eczema of the bilateral lower extremities.  

8.  Entitlement to an evaluation in excess of 10 percent for frostbite residuals of the right ear.  

9.  Entitlement to a compensable evaluation for orchiectomy of the left testicle.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to December 1956, and from August 1957 to September 1974, during which he had two tours of service in the Republic of Vietnam from April 1968 to February 1969, and from October 1970 to July 1971, for which he was awarded multiple decorations including the Combat Infantryman Badge (CIB), Bronze Star Medal with V Device, and the Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Several of the issues have a long procedural history.  However, in short, the case was last before the Board in December 2015, at which time the Board denied service connection for tinnitus and remanded the respiratory, diverticulitis, PTSD, CAD, and prostate cancer issues for additional development.  

The Veteran timely appealed the December 2015 Board decision to the United States Court of Appeal for Veterans Claims (Court); during the pendency of the appeal, the parties jointly agreed to vacate that decision and to return the tinnitus issue to the Board.  That issue has been returned to the Board at this time in compliance with the June 2016 Joint Motion for Remand and Court order.  

Meanwhile, in a March 2016 Certification of Appeal, VA Form 8, the Agency of Original Jurisdiction (AOJ) certified the eczema, frostbite of the right ear, and left testicle issues to the Board.  Additionally, following completion of December 2015 remand directives, the respiratory, PTSD, prostate cancer, CAD and diverticulitis issues have been returned to the Board at this time for further appellate review.  Finally, the Board has taken jurisdiction over the issue of entitlement to a TDIU at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU may be part and parcel of a claim for increased evaluation).

The issues of service connection for a respiratory/pulmonary disorder, increased evaluations for PTSD, prostate cancer, CAD, diverticulitis, left testicle, eczema, and frostbite residuals of the right ear, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his military service, to include noise exposure therein.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In this case, the Veteran has reported in several statements and during his VA examinations that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Veteran's service records, particularly his Form DD-214, demonstrate that his military occupational specialty (MOS) during service was as an infantryman.  Moreover, VA has already implicitly conceded acoustic trauma as a result of the Veteran's military service when awarding service connection for his bilateral hearing loss.  Accordingly, the first two elements of service connection for been met in this case.  This case, therefore, turns solely on whether there is a nexus.  

During the pendency of the appeal of the December 2015 Board decision at the Court, the Veteran underwent a VA audiological examination in December 2016.  During that examination, the Veteran reported having tinnitus, and that during his first tour in the Republic of Vietnam that he was assigned to a helicopter assault unit and that operations were very loud; during his second tour, he was assigned to an artillery unit and slept in a bunker behind the guns which was also very loud.  The Veteran reported that the ringing became worse during service.  The December 2016 examiner opined that it was at least as likely as not that the Veteran's tinnitus was caused by or the result of his military noise exposure.  The examiner noted that the Veteran's current high frequency hearing loss was consistent with noise exposure and that he had significant noise exposure to helicopters and artillery during military service.  Moreover, while there were several negative nexus opinions on this question, some of those were found inadequate by the parties to the Joint Motion.

The evidence in totality including the medical opinions and the Veteran's lay statements, appears to be at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  In this regard, the Board notes that the Veteran's receipt of the CIB, Bronze Star Medal with V Device, and the Silver Star.  Each of these is indicative of combat participation.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  The fact that the Veteran engaged in combat is significant because the law allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Moreover, the fact that the claimed cause of the Veteran's tinnitus, i.e., acoustic trauma from significant helicopter and artillery noise, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Thus, the Veteran's lay testimony as to in-service incurrence of tinnitus is particularly relevant in this case.
Accordingly, with reasonable doubt resolved in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Service connection for tinnitus is granted.  


REMAND

Initially, the Board reflects that it remanded this case for additional VA examinations respecting the Veteran's PTSD and diverticulitis disabilities, as well as his claimed respiratory/pulmonary disorders in July 2013.  A review of the claims file does not demonstrate that the Veteran has been afforded those requested VA examinations since that remand.  Accordingly, the Board must remand those claims in order to ensure compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Consequently, any decision as to the issue of TDIU in this case would be premature at this time; that claim is also therefore remanded to the AOJ at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Since the Veteran's eczema, left testicle and frostbite of the right ear claims have been certified to the Board, several private and VA treatment records have been obtained and associated with the claims file, although the AOJ has not considered those records in the first instance.  

Moreover, in a June 2017 document entitled, "Remarks to Supplemental Statement of the Case," the Veteran's attorney indicated that the AOJ had failed to obtain VA treatment records from Tallahassee and Marianna VA medical facilities.  The Board notes that medical records from the Tallahassee, Marianna and Gainesville VA medical facilities are of record through February 2017.  

However, in light of the Veteran's representative's allegations and the fact that there does appear to be at least 4 months of VA treatment records that are outstanding at this time, the Board finds that the remaining issues must be remanded in order for any outstanding private and VA treatment records to be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, given the need to remand the other increased evaluation claims as noted above, in order to facilitate orderly and efficient adjudication of the Veteran's case, the Board finds that during this remand, the AOJ should also obtain new VA examinations of his prostate cancer, CAD, eczema, frostbite residuals of the right ear, and left testicle disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Tallahassee, Gainesville, Marianna, Montgomery, Lake City, Dothan, and Tuskegee VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his respiratory/pulmonary disorders, PTSD, prostate cancer, CAD, eczema of the bilateral lower extremities, left testicle, frostbite of the right ear, and diverticulitis disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an appropriate specialist physician to determine whether the Veteran's respiratory disorders, including COPD and sleep apnea (obstructive sleep apnea (OSA)), are related to military service or secondary to his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any and all respiratory/pulmonary disorders found, to include OSA and COPD.  

The examiner should then opine whether the Veteran's respiratory disorders, including OSA and COPD, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include herbicide exposure therein.  

Then, the examiner should opine whether those disorders are at least as likely as not either (a) caused or (b) aggravated by each of the Veteran's individual service-connected disabilities, particularly his PTSD.

In conjunction with the above requested opinions, the examiner must specifically address the treatise evidence submitted by the Veteran, as well as his lay statements respecting onset of his symptomatology and any continuity of symptomatology either since onset of symptoms or since discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for VA examinations with the appropriate examiners in order to assess the current severity of his service-connected PTSD, diverticulitis, prostate cancer, CAD, eczema of the bilateral lower extremities, frostbite residuals of the right ear, and left testicle disabilities.  The examinations should be conducted in accordance with the current disability benefits questionnaires.  The claims file must be made available to and reviewed by the examiners in conjunction with those examiners, and any indicated tests and/or studies should be performed, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection a respiratory/pulmonary disorder, to include COPD and sleep apnea, increased evaluations for his PTSD, diverticulitis, CAD, prostate cancer, eczema of the bilateral lower extremities, frostbite residuals of the right ear, and left testicle disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


